DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Love on 10/21/2021.

The application has been amended as follows: 
Claim 12. (Currently Amended): An electrical connection point, comprising: at least one functional block, which comprises a functional faceplate configured to accept an inserted object substantially parallel to the connection direction of the at least one functional block and a rear electrical plug fastened to the functional faceplate; and a base for permanently fixing the electrical connection point to a support, the base comprising a housing and an internal electrical connector opening into the housing, the functional block being receivable in the housing up to a plugged in position wherein the rear electrical plug is plugged into the internal electrical connector, wherein: the electrical connection point further comprises a lock that evolves between an unlocking configuration wherein the lock allows removal of the functional block from the housing when the functional block is received in the housing 
Claims 15, 18 and 19 are rejoined.

Allowable Subject Matter
Claims 12-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record fails to disclose, teach, suggest or provide a functional faceplate configured to accept an inserted object substantially parallel to the connection direction of the at least one functional block and a rear electrical plug fastened to the functional faceplate; and the lock comprises a ring that is part of the functional block, surrounds the functional faceplate and is disposed so as to be accessible from outside the housing when the functional block is received in the housing combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831